DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7 and 10 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent document number JPS 62241770 A to Okuno.
Regarding claims 1 – 7 and11 – 16, Okuno discloses a drive assembly comprising: 
	[Claim 1] a drive comprising a first wheel (drive wheel 2) and a second wheel (drive wheel 21), wherein the first and second wheels are moveable with different angular velocities around respective first and second rotation axes (See the last part of 
	a steering actuator (drive motor 6) configured to rotate the first wheel around a first pivot axis and/or the second wheel around a second pivot axis (Fig. 1); 
	wherein the first and second wheels are coupled such that a rotation of the first wheel around the first pivot axis by a first adjustment angle results in a rotation of the second wheel around the second pivot axis by a second adjustment angle, the second adjustment angle being dependent on the first adjustment angle (the wheels 4 and 41 are coupled via pulleys by a chain 5 which causes the dependent rotation; Page 3, Lns. 23 – 29);
	[Claims 2 and 11] wherein an absolute value of the first adjustment angle equals an absolute value of the second adjustment angle (in opposite directions, Fig. 2(c), Page 3, Lns. 23 – 29);
	[Claims 3 and 12] wherein the first adjustment angle is the negative of the second adjustment angle (to drive perpendicularly the wheels are turned in the opposite direction by the same angle, Page 3, lines 16 – 20 and Lns. 23 – 29);
	[Claims 4 and 13] wherein the first adjustment angle equals the second adjustment angle (when driving forward or reverse, Fig. 2(a), Page 3, lines 10 – 11 and Lns. 23 – 29);
	[Claims 5 and 14] wherein the second adjustment angle is a linear function of the first adjustment angle (to drive perpendicularly the wheels are turned in the opposite direction by the same angle, Page 3, lines 16 – 20; opposite indicates the angle of the left wheel is a negative (-x) of the second angle, Page 3, Lns. 23 – 29);

	[Claims 7 and 16] wherein in the first mode (shown in Fig. 2(d)), the second adjustment angle is the negative of the first adjustment angle (– left and right wheels are rotated in opposite directions), and wherein, in the second mode (shown in Fig. 2(a)), the second adjustment angle equals the first adjustment angle (– the left and right wheels are at the same angle). 
Regarding claim 10, Okuno discloses an automotive vehicle (vehicle body 1) comprising: 
	a drive assembly including (Fig. 1): 
	a drive comprising a first wheel (drive wheel 2) and a second wheel (drive wheel 21), wherein the first and second wheels are moveable with different angular velocities around respective first and second rotation axes (See the last part of the “PURPOSE” section within the abstract :  “…while controlling each rotational speed in a relative manner”; and Page 3, lines 11 – 14); 
	a steering actuator (drive motor 6) configured to rotate the first wheel around a first pivot axis and/or the second wheel around a second pivot axis (Fig. 1); 
.
Allowable Subject Matter
Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claims 8 and 17, Okuna discloses the drive assembly according to claim 1, 	
	but does not further disclose the assembly comprising at least one restoring means to apply a restoring force to at least one of the first and the second wheels based on at least one of: 
	i. a rotation of the first wheel around the first pivot axis and 
	ii. a rotation of the second wheel around the second pivot axis, with respect to an initial rotational position of the respective pivot axis.  Claims 9 and 18 depend from claims 8 and 17, respectively, and therefore, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611                     


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611